UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of July 2014 Commission File Number 000-28996 ELBIT IMAGING LTD. (Translation of Registrant’s Name into English) 5 KINNERET STREET, BNEI-BRAK 64239, ISRAEL (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): CONTENTS This Report on Form 6-K of the Registrant consists of the following documents, which are attached hereto and incorporated by reference herein: Exhibit 99.1 Press Release: Elbit Imaging Ltd. Calls 2014 Annual Shareholders Meeting, dated July 10, 2014. Exhibit 99.2 Notice of Annual General Meeting of Shareholders and Proxy Statement, dated July 10, 2014. Exhibit 99.3 Proxy Card for Annual General Meeting of Shareholders. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: July 10, 2014 ELBIT IMAGING LTD. (Registrant) By: /s/ Ron Hadassi ————— Ron Hadassi Chairman of the Board of Directors 3 EXHIBIT INDEX EXHIBIT NO. DESCRIPTION Exhibit 99.1 Press Release: Elbit Imaging Ltd. Calls 2014 Annual Shareholders Meeting, dated July 10, 2014. Exhibit 99.2 Notice of Annual General Meeting of Shareholders and Proxy Statement, dated July 10, 2014. Exhibit 99.3 Proxy Card for Annual General Meeting of Shareholders. 4
